Citation Nr: 9917219	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip fracture as secondary to the service-connected traumatic 
arthritis of the lumbar spine. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to August 
1942. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
addressed in the remand portion of this decision.


FINDING OF FACT

The left hip fracture is causally related to the service-
connected traumatic arthritis of the lumbar spine.


CONCLUSION OF LAW

The residuals of the left hip fracture are proximately due to 
or the result of the service-connected traumatic arthritis of 
the lumbar spine.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records do not reveal any complaints or 
treatment of a left hip disorder.



In a December 1993 statement, the veteran said that, in late 
December 1992, he was using his walker when he fell and broke 
his hip.  He also asserted that he was hospitalized until 
early February 1993.

On a November 1996 VA general medical examination, the 
veteran reported that he fractured his left hip in December 
1992 and that he underwent a hip replacement in January 1993.  
Specifically, the veteran claimed that, due to his chronic 
low back pain, he had slipped and fallen in December 1992, 
which resulted in his left hip fracture.  He indicated that 
he currently did not have too much pain in the left hip.  The 
veteran was in a wheelchair, and an examination of the weight 
bearing joints was not possible.  A fracture of the left hip 
with a total replacement was diagnosed.  

The examiner noted that an orthopedic consultation was not 
necessary in this case.  The doctor opined that it was "well 
possible" that the veteran indeed slipped and lost his 
balance due to chronic low back pain, which caused the 
fracture of the left hip.  The physician concluded that it 
was highly probable that the left hip disorder and the low 
back disorder were interrelated.  

In March 1998, the Board remanded this claim for further 
development, to include another examination.

X-rays of the left hip taken in October 1998 revealed that 
the veteran had a total hip prosthesis in good position.

The veteran was afforded a VA orthopedic examination in 
November 1998.  The range of motion of the left hip was the 
following: flexion to 90 degrees, extension to zero degrees, 
internal rotation to 30 degrees, and external rotation to 30 
degrees.  It was noted that x-rays of the left hip revealed 
an endoprosthesis in good position.  The diagnosis was status 
post hip fracture with an endoprosthesis of the left hip that 
was doing well at the present time.  



In a December 1998 addendum to the November 1998 VA 
examination, the physician indicated that the veteran was 
osteoporotic and that the hip fracture was the result of a 
fall.  The doctor opined that there was no relationship 
between the hip fracture and a previous injury of the neck or 
spine.   

In December 1998, it was noted that the November 1996 VA 
examiner had been informed of the veteran's current medical 
condition and that she indicated that no change in her 
previous opinion was warranted.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110. 

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995); 38 C.F.R. § 3.310(a).  In order to show that a 
disability is proximately due to or the result of a service-
connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally-related.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for residuals of 
the left hip fracture is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board is also satisfied that, as a result of the March 
1998 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

For this claim, there is conflicting medical evidence on 
whether the left hip fracture was related to the traumatic 
arthritis of the lumbar spine.  On the one hand, the November 
1996 VA examiner opined that it was highly probable that the 
two disorders were interrelated.  In particular, the 
physician indicated that it was "well possible" that the 
left hip fracture was caused by the veteran slipping and 
losing his balance because of chronic low back pain.  The 
November 1996 VA examiner reaffirmed that opinion even in 
light of new medical evidence.  

On the other hand, the November 1998 VA examiner concluded 
that there was no relationship between the hip fracture and 
the spine.  Other than stating that the veteran was 
osteoporotic, that examiner did not provide any additional 
basis for his conclusion.  In short, the evidence is at least 
in equipoise regarding a causal relationship between the left 
hip fracture and the traumatic arthritis of the lumbar spine.  
In other words, the preponderance of the evidence is not 
against a finding that the left hip fracture was proximately 
due to or the result of the traumatic arthritis of the lumbar 
spine.  Therefore, resolving the reasonable doubt presented 
in this case in the veteran's favor, the Board concludes that 
the evidentiary record supports a grant of entitlement to 
service connection for residuals of a left hip fracture as 
secondary to the service-connected traumatic arthritis of the 
lumbar spine.


ORDER

Entitlement to service connection for residuals of the left 
hip fracture as secondary to the service-connected traumatic 
arthritis of the lumbar spine is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since service connection for residuals of the left hip 
fracture as secondary to the service-connected traumatic 
arthritis of the lumbar spine has been granted, the veteran's 
claim for a total disability rating for compensation purposes 
based on individual employability must be reevaluated in 
light of that decision.  It is the opinion of the Board that 
a contemporaneous VA examination would be of assistance in 
clarifying the nature of the veteran's service-connected 
disabilities and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In a May 1996 statement, the veteran noted that he had 
received Social Security disability benefits.  The duty to 
assist for a claim of an increased rating includes obtaining 
Social Security Administration (SSA) records.  Baker v. West, 
11 Vet. App. 163 (1998).




Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his service-
connected lumbar spine and left hip 
disabilities since May 1998.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims files 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the medical records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist to determine 
the current manifestations and severity 
of his service-connected traumatic 
arthritis of the lumbar spine and 
residuals of a left hip fracture.  






The veteran's claims folder, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated studies 
should be performed.  

The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiner.  
The examiner should specifically report 
active and passive ranges of motion of 
the lumbar spine and the left hip.  The 
examiner should also note what the normal 
range of motion is for the lumbar spine.  
The examiner should indicate at what 
point, if any, in degrees of motion, the 
veteran experiences painful motion in any 
of the above mentioned body parts.  

The examiner should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination, or pain in the 
lumbar spine and left hip from the 
service-connected disabilities, due to 
repeated use or flare-ups, and should 
portray these factors in terms of any 
additional loss in range of motion.  






The examiner should also render an 
opinion on whether the veteran is unable 
to secure and follow a substantially 
gainful employment by reason of his 
service-connected traumatic arthritis of 
the lumbar spine and residuals of a left 
hip fracture. 

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion(s) expressed, and 
the foundation for all conclusions should 
be clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand; if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a total disability rating for 
compensation purposes on the basis of 
individual unemployability under a broad 
interpretation of the applicable 
regulations and Court decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(1998), including 38 C.F.R. § 4.16 (1998) 
as applicable.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case with applicable laws and regulations 
not previously included.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final action warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

